— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Curci, J.), rendered October 10, 1990, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
*826Ordered that the judgment is affirmed.
Viewing the evidence adduced at trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Eiber, J. P., Ritter, Pizzuto and Santucci, JJ., concur.